In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00139-CR
                                                ______________________________
 
 
 
                                            IN
RE:  BENJAMIN WAYNE MCCOIN
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                              Memorandum
Opinion by Justice Carter
 
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            Benjamin Wayne McCoin has filed with
the Court a document that McCoin titles a writ of mandamus, by which we infer
McCoin petitions this Court for mandamus relief.  McCoin’s “petition” is eight pages of angry,
insulting, and occasionally vulgar attacks upon the trial court and this Court.  We are unable to discern any request for
relief made in this “petition.”  McCoin
complains of alleged lies on the part of the trial court; a faulty indictment;
and generally alleges himself to be innocent.[1]
            McCoin’s “petition” does not comply
with Rule 52.3 of the Texas Rules of Appellate Procedure.  Just as examples, there is no identification
of the parties and no description of why McCoin believes himself entitled to
mandamus relief.[2]  Also, McCoin does not include a prayer which “contain[s]
a short conclusion that clearly states the nature of the relief sought.”  Tex.
R. App. P. 52.3(i).   
            As
McCoin has requested no relief, we may grant none.  Horrocks
v. Tex. Dep’t of Transp., 852 S.W.2d 498, 499 (Tex. 1993) (per curiam) (appellate
court may only grant relief requested by party).  We deny McCoin’s petition.   
 
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          August
3, 2010
Date Decided:             August
4, 2010
 
Do Not Publish
 




[1]McCoin
was convicted of attempted capital murder and sentenced to ninety-nine years’
incarceration.  This Court affirmed his
conviction.  McCoin v. State, 56 S.W.3d 609 (Tex. App.––Texarkana 2001, no
pet.).
 


[2]Mandamus
is an extraordinary remedy that issues only to correct a clear abuse of
discretion or violation of a duty imposed by law when no other adequate remedy
by law is available.  State v. Walker, 679 S.W.2d 484, 485
(Tex. 1984).  Due to the nature of this
remedy, it is McCoin's burden to properly request and show entitlement to the
mandamus relief.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.––Houston [1st
Dist.] 1992, orig. proceeding) ("Even a pro se applicant for a writ of
mandamus must show himself entitled to the extraordinary relief he
seeks.").